DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Introductory Remarks
	In response to communications filed on 1 November 2021, claims 4 and 13-15 are amended per Applicant's request. Claims 5-11 and 16-20 are cancelled. No claims were withdrawn. No new claims were added. Therefore, claims 1-4 and 12-15 are presently pending in the application, of which claims 1 and 12 are presented in independent form.

The previously raised 101 rejection of the claims 11-19 and 20 is withdrawn in view of the amendments to or cancellation of the claims.
The previously raised 112(b) rejection of the claims 4, 11, and 15 is withdrawn in view of the amendments to the claims.
The previously raised 112(d) rejection of the claims 5-6, 9-11, 16, and 19 is withdrawn in view of the amendments to the claims.
The previously raised 103 rejection of the pending claims is withdrawn. A new ground(s) of rejection has been issued.



Response to Arguments
Applicant’s arguments filed 1 November 2021 with respect to the rejection of claims 11-19 and 20 under 35 U.S.C. 101, claims 4, 11, and 15 under 35 U.S.C. 112(b), and claims 5-6, 9-11, 16, and 19 under 35 U.S.C. 112(d) (Remarks, p. 8-9), have been fully considered and are moot in view of Applicant’s amendments and/or cancellation to the claims. Accordingly, these rejections have been withdrawn.
Applicant’s arguments filed 1 November 2021 with respect to the rejection of the claims under 35 U.S.C. 103 (Remarks, p. 9-11) have been fully considered but are moot because the arguments do not apply to the new reference being used in the current rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (“Chang”) (US 2019/0080207 A1), in view of Hu et al. (“Hu”) (US 2019/0318405 A1), in further view of Kedrowski et al. (“Kedrowski”) (US 2008/0222065 A1).
Regarding claim 1: Chang teaches A digital data processing method of visual search of a data set comprising:
	training neural network feature retrieval models, wherein each of the neural network feature retrieval models is trained with images of a separate item from the catalog and features of the separate item to identify the features of the separate item (Chang, [0044], [0050-0051], and [0120], where classifiers may be trained and embodied within a neural network. The modules may train and store extracted objects in an image collection (i.e., “images of a separate item from the catalog”) corresponding to an appropriate type or brand classifier (i.e., “wherein each of the neural network feature retrieval models is trained with images”), e.g., Goodyear tires, Luxottica sunglasses, Kellogg cereals, Michael Kors blouses (i.e., each item corresponding to “images of a separate item from the catalog”, and the associated brand corresponding to “features of the separate item”). Note that image collections pertain to brand and SKU type classifiers, and new brand and SKU type classifiers may be added to the data set (i.e., “training neural network feature retrieval models”). See also Chang, [0102], where training involves comparing features within the image to known features of items, determine the image is a particular brand/type, has particular attributes, etc. (i.e., “to identify the features of the separate item”));
	receiving, at a front-end of a server for an artificial intelligence platform, a request from a client digital data device comprising an image (Chang, [0095] and [0113], where the localize module receives image/video data from a user (capturing video and text data from a food blog), which was transmitted to the recognition server (i.e., “front-end server”). See Chang, [FIG. 1] and [0036], where the disclosed system comprises a neural network method and system to achieve automated visual image recognition (i.e., “artificial intelligence platform”) which includes the localize module, product classifier module, learning module, and neural network (items 124, 128, 130, and 136, respectively));
	identifying, by the … detection model running on the server for the artificial intelligence platform, items from the catalog in the image, wherein the identified items from the catalog are apparent objects of interest in the image (Chang, [0121], where the reader apparatus receives information where, e.g., a term “blouse” may be associated with an image, as well as the brand/type name such as “Kors”. Applicable information about the visual representation may be transmitted, including a list of candidate blouses and applicable categories, e.g., clothing, women’s, top, blouse, etc. (i.e., “identifying…items from the catalog in the image”). This is then sent to the localize and identify apparatus for trimming/cropping the representation to only include products of interest in the representation (i.e., “wherein the identified items from the catalog are apparent objects of interest in the image”));
	identifying, by the … detection model, for each of the apparent objects of interest in the image, a bounding box where the apparent object of interest resides in the image; for each of the apparent objects of interest in the image, extracting, by the front-end of the server, a sub-image of the apparent object of interest based on the respective bounding box identified in connection with the apparent object of interest (Chang, [0095], where the object detection module (which is part of the localize module; Chang, [0049]) draws a bounding box around a desired object in a received image (i.e., “a bounding box where the apparent object of interest resides in the image”). The media cropping module 608 separates the sub-portion of the image containing the object of interest and crops the respective region (i.e., “extracting…a sub-image of the apparent object of interest based on the respective bounding box identified in connection with the apparent object of interest”) (implying the system first identified the bounding box before performing the cropping step). Note that because Chang discloses performing the extraction step after receiving the input image, but prior to the remaining analysis steps, thus in this manner, Chang’s extraction step is performed “by the front-end of the server”);
	identifying, for each of the apparent objects of interest for which a sub-image was extracted, features of the apparent object of interest by inputting the sub-image of the apparent object of interest to the neural network feature retrieval model (Chang, [0096-0098], where the object detection algorithm identifies seven objects of interests, crops the image according to those identified items, sent to the product classifier module and classified according to their visible attributes (e.g., a picture is split and categorized into shirt, pants, shoes, handbags, etc.), and then sent to the appropriate SKU classifier node (i.e., “inputting the sub-image of the apparent object of interest to the neural network retrieval model selected for the apparent object of interest”) which begins to vote on each feature map within each cropped image. For example, the system may identify boot product categories and/or attribute classes (i.e., “identifying…features of the apparent object of interest”), e.g., boot 1 has a score of 0.87, having the associated attributes of “suede, black, over the knee, block heel, pointed toe”) …, wherein the neural network feature retrieval model … returns a list of the identified features based on the features of the item used in training the neural network feature retrieval model … (Chang, [0052-0053], where the system generates a text label for each received cropped image corresponding to its highest scored attributes (i.e., “identified features”), e.g., “brand/designer, blouse, silk, red, ruffles, pleats, buttons, tie”, where products stored in the database that are in the queue may be ranked according to the number of product attributes and/or the strength of product attributes (implying that the list of identified features are returned and used to rank the products stored in the database). See also Chang, [0102], where the system may train the brand/type scoring algorithm, the product category scoring algorithm, and/or the attribute scoring algorithm by comparing known attributes with existing images and improving the various scoring, such as by identifying different view angles of the item in question, i.e., compare features within the image to known features of items, determine the image has particular attributes (i.e., “features”), etc. (i.e., “list of identified features used in training the neural network feature retrieval model”));
	applying one or more of the identified features to a search engine to identify items in the catalog (Chang, [0052-0053], where the system generates a text label for each received cropped image corresponding to its highest scored attributes (i.e., “identified features”), e.g., “brand/designer, blouse, silk, red, ruffles, pleats, buttons, tie”. Products stored in the database (i.e., “items in the catalog”) are then (identified and) ranked according to the number and/or strength of product attributes matching the image classification label of “brand/designer, silk, red, buttons, ruffles, pleats”); and
	presenting on the client digital data device one or more of the identified items from the catalog (Chang, [0054], where the highest-ranking products in the data set, e.g., corresponding to the text label associated with the object (Chang, [0042]), are transmitted through a network to a publisher application, which is then displayed via the user device, such as via a website application displayed to the user (Chang, [0118])).
	Chang does not appear to explicitly teach training a neural network detection model using images of each item in a catalog and labels for the images indicating which item each of the images pertains to, and that the disclosed detection model utilizes a neural network; [and] selecting, for each of the apparent objects of interest for which a sub-image was extracted, one of the neural network feature retrieval models running on the server based on the identified item from the catalog for the apparent object of interest, wherein the neural network feature retrieval model selected for one of the apparent objects of interest is the neural network feature retrieval model trained with images from the catalog of the identified item for the apparent object of interest, and that the features were identified from the neural network feature retrieval model selected for the apparent object of interest.
	Hu teaches training a neural network detection model using images of each item in a catalog and labels for the images indicating which item each of the images pertains to, and that the disclosed detection model utilizes a neural network (Hu, [0094-0095], where an object detection model is a trained neural network model that is used to detect bounds of objects within images as well as categorically classify detected objects within the image content (indicating that the object detection model had been previously trained, thus corresponding to the claimed “training a neural network detection model”; see also, Hu, [0064-0070], with regards to the training of the machine-learning program). The object detection model applies training data to evaluate image content, detect objects within the image content and generate categorical classifications for the detected objects. See also Hu, [0099], where the object detection model may be continuously trained and updated. See Hu, [0055], where a training set includes data that maps a sample to a label, e.g., a label including all the images of purses (i.e., “labels for the images indicating which item each of the images pertains to”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Chang and Hu (hereinafter “Chang as modified”) with the motivation of enhancing visual search processing by utilizing categorical object classifications to identify contextually relevant content for a detected object (Hu, [0094]), and to provide the highest precision and highest recall for object detection and classification (Hu, [0099]) (with regards to training a detection model). Furthermore, one of ordinary skill in the art would have found it obvious to have utilized a neural network detection model with the motivation of making data-driven predictions or decisions expressed as outputs or assessments (Hu, [0059]), i.e., due to the neural network’s ability to address highly nonlinear relationships, independent from assumptions about the distribution of input or output variables, and the ability to address either continuous or categorical data as either inputs or outputs.1
	Chang as modified does not appear to explicitly teach selecting, for each of the apparent objects of interest for which a sub-image was extracted, one of the neural network feature retrieval models running on the server based on the identified item from the catalog for the apparent object of interest, wherein the neural network feature retrieval model selected for one of the apparent objects of interest is the neural network feature retrieval model trained with images from the catalog of the identified item for the apparent object of interest, and that the features were identified from the neural network feature retrieval model selected for the apparent object of interest.
	Kedrowski teaches selecting, for each of the apparent objects of interest for which a sub-image was extracted, one of the neural network feature retrieval models running on the server based on the identified item from the catalog for the apparent object of interest, wherein the neural network feature retrieval model selected for one of the apparent objects of interest is the neural network feature retrieval model trained with images from the catalog of the identified item for the apparent object of interest, and that the features were identified from the neural network feature retrieval model selected for the apparent object of interest (Kedrowski, [0029], where each neural network 210 is trained for each set of parameters associated with a problem (i.e., “wherein the neural network…model selected for one of the apparent objects of interest is the neural network…model trained with [available data]”). See Kedrowski, [0055], where the predictive engine 208 automatically selects the “best” neural network 210 at any given point in time, which has the most “appropriate” set of parameters for the current problem 204 (Kedrowski, [0052]).
See Chang, [0096-0098], with regards to “for each apparent objects of interest for which a sub-image was extracted” (object detection algorithm identified 7 objects of interests, cropped them, and sent to the product classifier module and classified according to their visible attributes, then sent to the appropriate SKU classifier node)).
See Chang, [0096-0098], with regards to the neural network being a “neural network feature retrieval model” and that the features were identified from the neural network feature retrieval model (where the the SKU classifier node corresponds to the claimed “neural network feature retrieval model”, and votes on each feature, i.e., identifies the features of each apparent object of interest. Thus, Chang also discloses that the neural network’s problem being solved involves “the identified item from the catalog for the apparent object of interest”, as claimed).
See Chang, [0044], [0050-0051], [0102], and [0120] above, with regards to the data being trained on pertaining to “images from the catalog of the identified item for the apparent object of interest”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Chang as modified and Kedrowski (hereinafter “Chang as modified”) by incorporating/applying Kedrowski’s neural network selection feature to the product catalog and product feature identification system disclosed by Chang with the motivation of solving multiple types of problems with the most appropriate or best neural network specific to solving a particular problem, as opposed to, e.g., heavily focusing on a single problem and making great effort to refine a specific neural network for that problem (Kedrwoski, [0004]), or alternatively, solving one or a very limited subset of the universe of problems that may exist within the analyzed environment (Kedrowski, [0003]).

	Regarding claim 2: Chang as modified teaches The method of claim 1, comprising generating a measure of uncertainty in connection with identifying in the image apparent objects of interest (Chang, [0042], where the product classifier module receives the extracted object and feature vectors within the bounded region (or sub-portion of the entire image) and associates a text label to classify the object. The product classifier module may generate a confidence value reflective of an accuracy of the classification of the object. See, e.g., Chang, [0043], where the system utilizes knowledge of prior images to determine a confidence level, e.g., that an item in an image represents a tulip with a confidence level of 92%.
Note that confidence levels are a measure of “certainty”; however, since confidence levels have a maximum of 100%, one may easily derive the measure of “uncertainty” (as claimed) by taking 100% - (confidence level) = uncertainty. Thus, in the example case in which an image represents a tulip with a confidence level of 92%, the measure of uncertainty would be 8%. Therefore in this manner, Chang discloses the limitation of generating a measure of “uncertainty”). 

	Regarding claim 3: Chang as modified teaches The method of claim 1, comprising identifying the features any of by way of text, vectors or otherwise (Chang, [0059-0060], where text is captured and extracted from source images. The captured text is converted into a standardized format. The brand (or type) detection module then detects and extracts relevant features (e.g., brand, designer, maker, manufacturer keywords) within the formatted text). 

	Regarding claim 4: Chang as modified teaches The method of claim 3, comprising applying any of text and vector identifying a feature to the search engine to identify items in the catalog (Chang, [0059-0060], where text is captured and extracted from source images. The captured text is converted into a standardized format. The brand (or type) detection module then detects and extracts relevant features (e.g., brand, designer, maker, manufacturer keywords) within the formatted text, and searches an index of all known features, e.g., brands, manufacturers, and designers, in a database. See also Chang, [0094], where the database is indexed according to various features including brand/type, name, category, description, etc. An information retrieval module may utilize brand/type and product category keyword query to parse product data from a product merchant database, after which the information retrieval module may receive an array of products from the merchant database based on product category and brand/type keyword information). 

	Regarding claim 12: Claim 12 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
Note that Chang teaches A non-transitory machine-readable storage medium having stored thereon a computer program configured to cause one or more digital data devices to perform the steps of [the claimed steps] (Chang, [0139], where embodiments of the disclosed system may be implemented by a computer program stored in a tangible (i.e., “non-transitory”) computer readable storage medium that stores electronic instructions).

	Regarding claim 13: Claim 13 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

	Regarding claim 14: Claim 14 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

	Regarding claim 15: Claim 15 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.





Conclusion
The previous rejection has been withdrawn, and a new grounds of rejection has been issued. Accordingly, THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
2 February 2022




    
        
            
        
            
    

    
        1 Al-Fattah. US Patent Publication 2010/0211536 A1 at [0005] regarding the advantages of neural networks.